DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see the amendment, filed 03/22/2021, with respect to the claims have been fully considered and are persuasive.  The rejections/objections of the claims have been withdrawn. 
Allowable Subject Matter
Claims 2, 3 and 5-8 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C NORRIS whose telephone number is (571)272-1932.  The examiner can normally be reached on 7:15-15:15 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JEREMY C. NORRIS
Examiner
Art Unit 2847



/JEREMY C NORRIS/           Primary Examiner, Art Unit 2847